Title: To Benjamin Franklin from Feutry, 8 April 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
Paris ce 8 avril 1777.
En attendant L’honneur de vous revoir Jeudi matin à L’hôtel de hambourg, à 11 heures, et de vous remettre quelques mémoires &c. J’ose vous adresser une douzaine de mes fables nouvelles qui paroîtront bientôt avec une vingtaine d’autres dans Le 2e volume de mes opuscules pöétiques et philologiques.
Je regarde Le jour où j’ai eu Le bonheur de vous connoître, Monsieur, comme Le jour Le plus heureux de ma vie. Vous avez fait une impression profonde et durable sur une ame Belgique, encore sensible, et que paris n’a point corrompue. Adieu. Je suis avec un respect sans bornes Monsieur votre très humble et très obéissant serviteur
Feutry
